Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The foreign and non-patent literature cited in the information disclosure statement of  22 July 2021 is found in the parent applications 15/155283 and 16/194451.
Drawings
The drawings were received on 1 March 2021.  These drawings are acceptable.
Allowable Subject Matter
Claims 1-7 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The claimed light emitting composition of a guest and a excited complex, or exciplex, of a high molecular material comprising at least a first high molecular chain and a second high molecular chain, where both chains comprising a first skeleton configured to transport holes, a second skeleton configured to transport electrons and a third skeleton which links, or bonds, the first and second skeletons; where the first and second chains form the excited complex; is not taught or suggested by the cited prior art of record. The closest art is U.S. patent application publications 2012/0242219 and 2013/0506945, which teach a light emitting composition of a guest and a excited complex, or exciplex, of a material comprising at least a first chain and a second chain, where both chains comprising a first skeleton configured to transport holes, a second skeleton configured to transport electrons and a third skeleton which links, or bonds, the first and second skeletons; where the first and second chains form the excited complex. There is no teaching or suggestion in these references that the taught excited complex is composed or can be composed high molecular chains or that the complex is a high molecular materials. The references exemplify low molecular compounds containing excited complexes.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/10/22